 



Exhibit 10.1
AMERICAN OIL & GAS, INC.
2006 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
     American Oil & Gas, Inc. (the “Company”), pursuant to its 2006 Stock
Incentive Plan (the “Plan”), hereby grants to Optionee listed below
(“Optionee”), an option to purchase the number of shares of the Company’s Common
Stock set forth below, subject to the terms and conditions of the Plan and this
Stock Option Agreement. Unless otherwise defined herein, the terms defined in
the Plan shall have the same defined meanings in this Stock Option Agreement.
I.     NOTICE OF GRANT
Optionee:
Date of Stock Option Agreement:
Date of Grant:
Vesting Commencement Date:
Exercise Price per Share:
Total Number of Shares Granted:
Term/Expiration Date:

     
Type of Option:
        Incentive Stock Option or       Non-Incentive Stock Option
 
   
Vesting Schedule:
  Except as provided in Section 11, the Option Shares subject to this Option
shall vest according to the following schedule:
 
   
Exercise Period:
  This Option may be exercised, to the extent vested, for three months after
Optionee ceases to be an Eligible Person, or such longer period as may be
applicable upon the death or disability of Optionee as provided herein, but in
no event later than the Term/Expiration Date as provided above.

II.     AGREEMENT
     1. Grant of Option. The Company hereby grants to Optionee an Option to
purchase the number of shares of Common Stock (the “Option Shares”) set forth in
the Notice of Grant, at

 



--------------------------------------------------------------------------------



 



the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”). Notwithstanding anything to the contrary anywhere else in this Option
Agreement, this grant of an Option is subject to the terms, definitions, and
provisions of the Plan adopted by the Company, which is incorporated herein by
reference.
     If designated in the Notice of Grant as an Incentive Stock Option, this
Option is intended to qualify as an Incentive Stock Option as defined in
Section 422 of the Code; provided, however, that to the extent that the
aggregate Fair Market Value of stock with respect to which Incentive Stock
Options (within the meaning of Code Section 422, but without regard to Code
Section 422(d)), including the Option, are exercisable for the first time by
Optionee during any calendar year (under the Plan and all other incentive stock
option plans of the Company, if any) exceeds $100,000, such options in excess of
$100,000 shall be treated as not qualifying under Code Section 422, but rather
shall be treated as Non-Incentive Stock Options to the extent required by Code
Section 422. The rule set forth in the preceding sentence shall be applied by
taking options into account in the order in which they were granted. For
purposes of these rules, the Fair Market Value of stock shall be determined as
of the time the option with respect to such stock is granted.
     2. Exercise of Option. This Option is exercisable as follows:
     (a) Right to Exercise.
     (i) This Option shall be exercisable cumulatively according to the vesting
schedule set out in the Notice of Grant. For purposes of this Stock Option
Agreement, Option Shares subject to this Option shall vest based on Optionee’s
Continuous Status as an Eligible Person.
     (ii) This Option may not be exercised for a fraction of a Share.
     (iii) In the event of Optionee’s death, disability or other termination of
Optionee’s status as an Eligible Person, the exercisability of the Option is
governed by Sections 7, 8 and 9 below.
     (iv) In no event may this Option be exercised after the date of expiration
of the term of this Option as set forth in the Notice of Grant.
     (b) Method of Exercise. This Option shall be exercisable by written Notice
(in the form attached as Exhibit A). The Notice must state the number of Option
Shares for which the Option is being exercised, and such other representations
and agreements with respect to such Option Shares as may be required by the
Company pursuant to the provisions of the Plan. The Notice must be signed by
Optionee and shall be delivered in person or by certified mail to the Secretary
of the Company. The Notice must be accompanied by payment of the Exercise Price
plus payment of any applicable withholding tax. This Option shall be deemed to
be exercised upon receipt by the Company of such written Notice accompanied by
the Exercise Price and payment of any applicable withholding tax.

2



--------------------------------------------------------------------------------



 



     No Option Shares shall be issued pursuant to the exercise of an Option
unless such issuance and such exercise comply with all relevant provisions of
law and the requirements of any stock exchange upon which the Option Shares may
then be listed. Assuming such compliance, for income tax purposes the Option
Shares shall be considered transferred to Optionee on the date on which the
Option is exercised with respect to such Option Shares.
     3. Optionee’s Representations. If the Option Shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), at the time this Option is exercised,
Optionee shall, if required by the Company, concurrently with the exercise of
all or any portion of this Option, deliver to the Company his or her investment
representation statement in the form customarily used by the Company.
     4. Lock-Up Period. Optionee hereby agrees that if so requested by the
Company or any representative of the underwriters (the “Managing Underwriter”)
in connection with any registration of the offering of any securities of the
Company under the Securities Act, Optionee shall not sell or otherwise transfer
any Option Shares or other securities of the Company during the 180-day period
(or such period as may be requested in writing by the Managing Underwriter and
agreed to in writing by the Company) (the “Market Standoff Period”) following
the effective date of a registration statement of the Company filed under the
Securities Act. The Company may impose stop-transfer instructions with respect
to securities subject to the foregoing restrictions until the end of such Market
Standoff Period and these restrictions shall be binding on any transferee of
such Option Shares.
     5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof:
     (a) cash;
     (b) check; or
     (c) with the consent of the Option Committee, any method of payment, or
combination thereof that is permitted in the Plan.
     6. Restrictions on Exercise. If the issuance of Option Shares upon such
exercise or if the method of payment for such shares would constitute a
violation of any applicable federal or state securities or other law or
regulation, then the Option may not be exercised. The Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation before allowing the Option to be
exercised.
     7. Termination of Relationship. If Optionee ceases to be an Eligible Person
(other than by reason of Optionee’s death or the total and permanent disability
of Optionee as defined in Code Section 22(e)(3)), Optionee may exercise this
Option, to the extent the Option was vested at the date on which Optionee ceases
to be an Eligible Person, but only within three months from such date (and in no
event later than the expiration date of the term of this Option set forth in the
Notice of Grant). To the extent that the Option is not vested at the date on
which Optionee ceases to be an Eligible Person, or if Optionee does not exercise
this Option within the time specified herein, the Option shall terminate.

3



--------------------------------------------------------------------------------



 



     8. Disability of Optionee. If Optionee ceases to be an Eligible Person as a
result of his or her total and permanent disability as defined in Code
Section 422, Optionee may exercise the Option to the extent the Option was
vested at the date on which Optionee ceases to be an Eligible Person, but only
within twelve months from such date (and in no event later than the expiration
date of the term of this Option as set forth in the Notice of Grant). To the
extent that the Option is not vested at the date on which Optionee ceases to be
an Eligible Person, or if Optionee does not exercise such Option within the time
specified herein, the Option shall terminate.
     9. Death of Optionee. If Optionee ceases to be an Eligible Person as a
result of the death of Optionee, the vested portion of the Option may be
exercised at any time within twelve months following the date of death (and in
no event later than the expiration date of the term of this Option as set forth
in the Notice of Grant) by Optionee’s estate or by a person who acquires the
right to exercise the Option by bequest or inheritance. To the extent that the
Option is not vested at the date of death, or if the Option is not exercised
within the time specified herein, the Option shall terminate.
     10. Non-Transferability of Option. This Option may not be transferred in
any manner except by will or by the laws of descent or distribution. It may be
exercised during the lifetime of Optionee only by Optionee. The terms of this
Option shall be binding upon the executors, administrators, heirs, successors,
and assigns of Optionee.
     11. Effect of Change in Control. In the event of a Change in Control of the
Company as defined in the Plan, all of the Option Shares subject to this Option
shall be fully vested.
     12. Term of Option. This Option may be exercised only within the term set
out in the Notice of Grant.
(Signature Page Follows)

4



--------------------------------------------------------------------------------



 



     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which shall constitute one document.

            AMERICAN OIL & GAS, INC.
        By:   ____________________         Name:   ____________________       
Title:   ____________________     

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF OPTION SHARES PURSUANT TO
THE OPTION HEREOF IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE
WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S 2006 STOCK INCENTIVE PLAN,
WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT
WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR
SHALL IT INTERFERE IN ANY WAY WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE AND WITH OR WITHOUT PRIOR NOTICE, UNLESS THE COMPANY AND THE OPTIONEE HAVE
AGREED OTHERWISE IN WRITING.
     Optionee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof. Optionee hereby
accepts this Option subject to all of the terms and provisions hereof. Optionee
has reviewed the Plan and this Option in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Option, and fully
understands all provisions of the Option. Optionee hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the
Compensation Committee upon any questions arising under the Plan or this Option.
Optionee further agrees to notify the Company upon any change in the residence
address indicated below.

       
Dated: 

   
 
 
   
 
  Name:  

 
   
 
  Address: 
 
 
   
 
  Address: 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMERICAN OIL & GAS, INC.
2006 STOCK INCENTIVE PLAN
EXERCISE NOTICE
American Oil & Gas, Inc.

Attention: Stock Administration
     1. Exercise of Option. Effective as of today, ___, ___, the undersigned
(“Optionee”) hereby elects to exercise Optionee’s option to purchase ___shares
of the Common Stock (the “Option Shares”) of American Oil & Gas, Inc. (the
“Company”) under and pursuant to the Company’s 2006 Stock Incentive Plan (the
“Plan”) and the Stock Option Agreement dated ___(the “Option Agreement”).
Capitalized terms used herein without definition shall have the meanings given
in the Option Agreement.

                  Date of Grant:      
 
 
               
Number of Option Shares as to which
     
 
Option is Exercised:
               
 
               
Exercise Price per Share:
        $      
 
           
 
 
               
Total Exercise Price:
        $      
 
           
 
 
                Certificate to be Issued in Name of:      
 
 
               
Cash Payment Delivered Herewith:
  o     $      
 
           
 
 
                Type of Option:     o Incentive Stock Option   o   Non-Qualified
Stock Option

     2. Representations of Optionee. Optionee acknowledges that Optionee has
received, read, and understood the Plan and the Option Agreement. Optionee
agrees to abide by and be bound by their terms and conditions.
     3. Rights as Shareholder. Until the stock certificate evidencing such
Option Shares is issued (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company), no right to
vote or receive dividends or any other rights as a stockholder shall exist with
respect to Option Shares subject to the Option, notwithstanding the exercise of
the Option. The Company shall issue (or cause to be issued) such stock
certificate promptly after the Option is exercised. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued. Optionee shall enjoy rights as a shareholder until
such time as Optionee disposes of the Option Shares. Upon such exercise,
Optionee shall have no further rights as a holder of the Option Shares.

1



--------------------------------------------------------------------------------



 



     4. Tax Consultation. Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee’s purchase of the Option Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase of the Option Shares
and that Optionee is not relying on the Company for any tax advice.
     5. Investment Representation Statement and Stop-Transfer Orders.
     (a) Investment Representation Statement. If the Option Shares purchasable
pursuant to the exercise of this Option have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), at the time this
Option is exercised, Optionee shall, if required by the Company, concurrently
with the exercise of all or any portion of this Option, deliver to the Company
his or her investment representation statement in the form customarily used by
the Company.
     (b) Stop-Transfer Notices. Optionee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
     (c) Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Option Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Option Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Option Shares shall have been so
transferred.
     6. Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, representatives, administrators,
successors, and assigns.
     7. Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Company’s Board of Directors or committee thereof that is responsible for the
administration of the Plan (the “Compensation Committee”), which shall review
such dispute at its next regular meeting. The resolution of such a dispute by
the Compensation Committee shall be final and binding on the Company and on
Optionee.
     8. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada excluding that body
of law pertaining to conflicts of law. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     9. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed to the other party at its address

2



--------------------------------------------------------------------------------



 



as shown below beneath its signature, or to such other address as such party may
designate in writing from time to time to the other party.
     10. Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.
     11. Delivery of Payment. Optionee herewith delivers to the Company the full
Exercise Price for the Option Shares as set forth above in Section 1, as well as
any applicable withholding tax.
     12. Entire Agreement. The Plan and Option Agreement are incorporated herein
by reference. This Agreement, the Plan and the Option Agreement constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof.

         
Accepted by:
  Submitted by:
 
   
AMERICAN OIL & GAS, INC.
  OPTIONEE
 
   
By: 
 
   
 
 
   
Name: 
 
  Name: 
 
 
   
Its: 
 
  Address: 
 

3